           Case 1:20-cv-05162-LGS Document 25 Filed 08/25/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 TIGRAN OHANIAN, et al.                                       :
                                            Plaintiffs        :
                                                              :   20 Civ. 5162 (LGS)
                            -against-                         :
                                                              :        ORDER
 APPLE, INC., et al.                                          :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for August 27, 2020;

        WHEREAS, in the parties’ joint letter, Defendants stated their intentions to file motions

to compel arbitration and/or motions to dismiss. (Dkt. No. 24).

        WHEREAS, Defendants’ deadline to answer or otherwise respond to the Complaint is

September 3, 2020. (Dkt. Nos. 13 and 18). It is hereby

        ORDERED that the August 27, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The case management plan will issue in a

separate order. Discovery will not be bifurcated. The parties should be aware that the Court does

not extend the deadlines for discovery absent compelling circumstances. It is further

        ORDERED that by September 3, 2020, in addition to Defendants’ answers or pre-

motion letters proposing a motion to dismiss per Individual Rule III.C.2, Defendants shall file

their motions to compel arbitration, and separately, an application to stay discovery not to exceed

three (3) pages. The parties shall agree upon a briefing schedule for the motions to compel

arbitration and notify the Court of the schedule. The parties shall comply with the Individual

Rules’ and Emergency Individual Rules’ provisions on page limits, exhibits and courtesy copies.
          Case 1:20-cv-05162-LGS Document 25 Filed 08/25/20 Page 2 of 2


       When appropriate, Plaintiff shall file a pre-motion letter, in accordance with the

Individual Rules, regarding its proposed motion for class certification, including a jointly

proposed briefing schedule.



Dated: August 25, 2020
       New York, New York




                                                 2
